In an action for a judicial separation, plaintiff wife appeals,- &S limited by" Béf brief,from so much of a judgment of the Supreme Court, QrieenS County, etifgréd March 5, 1965, as; granting her a separation,- awarded only the siim of $150 a week for her support and maintenance. Judgment modified on thé facts sti ás to increase the award of alimony to $250 a week. As sti modified, thé judgifiánt is affirmed, inso'far ás appealed frtim, with costs to appellant. Findings Of fact which may be inconsistent herewith are reversed, arid néW findings Of fací are made as indicated herein. In Our opinion, $180 a week alimoriy Was inadequate; on this record,- $250 a week alimony is a- fair allowance. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.